DETAILED ACTION
This action is in response to the communication filed on 07/12/2022.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 07/12/2022, the claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In view of the applicant amendment filed on 07/12/2022 all rejections have been withdrawn. 
           REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 8, & 15. More specifically, the prior art of record does not specifically suggest identifying, by one or more processors, a user based at least in part on information provided by the user; accessing, by one or more processors, user activity data utilizing the information provided by the user; generating, by one or more processors, a first profile corresponding to the user based at least in part on the user activity data;
determining, by one or more processors, one or more preferences of the user based at least in part on the generated first profile; identifying, by one or more processors, one or more segments of textual data of forwarded media the user receives based at least in part on the one or more preferences of the user, wherein the textual data corresponds to a comment associated with the forwarded media; identifying, by one or more processors, a source corresponding to the one or more segments of the textual data, wherein the source indicates an origin of the one or more segments of the textual data; and delivering, by one or more processors, the one or more segments of textual data of forwarded media to the user.
Dependent claims 2-7, 9-14, & 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wickramasuriya et al discloses US 20130246168 A1 SENTIMENT MAPPING INA
MEDIA CONTENT ITEM.

RAO discloses US 20130238445 A1 SYSTEM FOR CREATING AND DISTRIBUTNG
INTERACTIVE ADVERTISEMENTS TO MOBILE DEVICES.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166